Citation Nr: 1336199	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  07-06 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran had active service from July 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran and her mother testified before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of her hearing has been associated with the claims file.

When the case was before the Board in October 2011, the Board denied initial compensable ratings for scars of the right elbow and wrist.  The instant issue was remanded for additional development and has been returned to the Board for appellate consideration.  The issue was again remanded in January 2013 and June 2013.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In its October 2011 remand, the Board noted that the Veteran's service-connected right upper extremity disability was characterized as carpal tunnel syndrome and cubital tunnel syndrome of the right upper extremity, dominant.  The Board further observed that the disability was in receipt of a single 10 percent evaluation pursuant to a hyphenated diagnostic code - Diagnostic Code 8516-8515, and that DC 8516 pertained to paralysis of the ulnar nerve and DC 8515 pertained to paralysis of the median nerve.  The Board noted that both syndromes had been attributed to the Veteran's service and that each affected different nerves, and acknowledged that to that point, only one single disability evaluation had been assigned. 

The Board pointed out that none of the examination reports of record shed light on which of the Veteran's symptoms were due to ulnar nerve manifestations and which were due to median nerve manifestations.  It indicated that such a determination was necessary, if medically possible, to ensure that proper disability ratings were awarded provided they did not constitute pyramiding.  See 38 C.F.R. § 4.14 (2013). 

In light of its discussion, the Board directed that a VA examination be conducted, and that various specific questions be addressed.  An examination was carried out in December 2011, by a neurologist.  She diagnosed history of carpal tunnel syndrome and cubital tunnel syndrome.  She noted that there was mild constant pain, mild paresthesias and/or dyesthesias, and mild numbness in the right upper extremity.  She indicated that there was incomplete paralysis of the medial and ulnar nerves.

In the January 2013 remand, the Board observed that while the December 2011 VA examiner appeared to have adequately addressed the question of whether there were neurological symptoms, she had unfortunately not provided adequate responses to other questions posed by the Board.  In that regard, the Board noted that its October 2011 remand specifically requested for a discussion of whether the Veteran's symptoms were wholly sensory, or whether there was additional organic involvement.  The Board also requested that the examiner differentiate between the symptoms due to the median nerve and those due to the ulnar nerve.  The Board noted that although the examiner, in a July 2012 email message to the AMC, indicated that such a distinction was possible, she provided no discussion in response to a direct inquiry of which symptoms were attributable to which nerve.  The Board notes that a July 2012 addendum contained in the Veteran's VVA e-file also fails to address these questions.  Rather, the examiner provided a lengthy discussion of the principles of service connection and how they related to the Veteran's right upper extremity disability.

The Board concluded in the January 2013 remand that the December 2011 examination and subsequent addendum were inadequate because they did not respond to the questions posed by the Board.  The Board further noted that the AMC sought clarification on a number of occasions but that ultimately, the examiner did not provide sufficient responses to the questions presented in the appeal.  The Board thus directed that an additional VA examination be conducted, by physician who had not previously examined the Veteran, and who had the requisite qualifications to opine on matters of neurology.

A VA examination was carried out in January 2013, by a nurse practitioner.  She diagnosed carpal tunnel syndrome of the right upper extremity and mild peripheral neuropathy of the right hand.  She also indicated that there was mild incomplete paralysis of the right ulnar and median nerves.  In the June 2013 remand, the Board noted that it was unclear whether the examiner had the requisite qualifications to opine on matters of neurology.  Further, the examiner indicated that it was not possible to differentiate between symptoms due to the median nerve disability and the ulnar nerve disability.  The Board indicated that this statement by the nurse practitioner was in conflict with the earlier statement of the VA neurologist who conducted the VA examination in December 2011.  Moreover, the nurse practitioner did not explain why such distinction was not possible.  

In June 2013 the appeal was again remanded for a VA examination by a physician who was qualified to opine on matters of neurology.  Such examination was carried out in July 2013.  At the outset, the examining physician stated that the claims file was not available for review.  While it appears that some VA treatment records were reviewed pursuant to the examination, and the Veteran supplied an extensive history, the examiner made no comment regarding the previous two VA examinations.  He noted that the most recent electrodiagnostic evaluation of the right upper extremity had been normal and did not confirm right carpal or cubital tunnel syndrome or any other neuropathy, radiculopathy, or plexopathy which would provide an electrophysiologic explanation for the Veteran's persistent right upper extremity symptoms.  Because the examiner apparently did not have access to the reports of previous examinations, he did not address the neurological findings contained in those examinations.  It is unclear whether his findings and conclusions would differ given the opportunity to fully review the history of this case.  He should be afforded the opportunity to review the full record and provide an addendum to reconcile the previous findings with his more recent findings set forth in the July 2013 examination report.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the July 2013 examination.  The physician should be asked to review the claims file (including the discussion in this remand).

If the July 2013 examiner is unavailable, the claims file should be forwarded to a similarly qualified physician for the requested review and opinion.  If it is determined that an additional examination of the Veteran is required in order to address the questions posed, an examination with a physician qualified to opine on matters of neurology should be scheduled.

Following review of the record (and examination of the Veteran if deemed necessary), the physician should reconcile the findings of his July 2013 examination with the neurological findings previously set forth by the December 2011 and January 2013 examiners.  The physician should specifically indicate how his negative findings in July 2013 comport with the previous examiners' findings of incomplete paralysis of the right median and ulnar nerves.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

2.  The Veteran is hereby notified that it is his responsibility to report for any examination (if deemed necessary), and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Upon completion of the action above, review the examination and addendum reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

